Title: To George Washington from Arthur St. Clair, 4 July 1781
From: St. Clair, Arthur
To: Washington, George


                  
                     Sir
                     Philada July 4th 1781
                  
                  By your Excellency’s Letter of the 23 of June I find that you expect me to go on to the southward as soon as the State shall have such a Number of Troops in their Line as will give me a suitable command; and that the Time of my joining the army must depend on that Circumstance.  I must have misunderstood your Excellency very much about this matter, or there is some mistake in it—I think you informed me you had not intended that I should serve in that Quarter this Season, and, but for the Situation of my Family, I should have joined you before now—It will indeed be distressing to a very great Degree to serve in any Place where there is not a probability, that in case of necessity, I could visit them, which the Distance in Carolina, and my Rank in Virginia would preclude—Mrs St Clairs Case is truly deplorable, and requires every Attention; but she has a double Claim upon me, as her misfortune was undoubtedly brought on by her anxiety at the Time the great Clamour against me, and has returned annually about the same time ever since; and she is now so ill as to render confinement necessary.  All Places are in themselves equal to me, tho, independent of the above Circumstance, I own I should wish to make this, which will I think certainly be my last Campaign, with your Excellency.  It may perhaps have escaped your Attention that if I go to the southward I must necessarily command the Marquis, and that may disgust him—if however you think it necessary, I shall prepare myself for it immediatly, and give up, as I have ever done, every consideration of personal Concern.  I beg the favour of an Answer as soon as possible and am with great Esteem and attachment Dear Sir Your most obedient humble Servant
                  
                     A. St Clair
                  
               